PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/818,732
Filing Date: 13 Mar 2020
Appellant(s): TAFFER et al.



__________________
Naveed Hasan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/17/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/19/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection of claims 1-20 under 35 U.S.C. 101.

(2) Response to Argument
I.	The applicant respectfully argues on pages 13-14 of the appeal brief that the claims do not recite an abstract idea and instead are directed to data filtering and map generation.
The examiner respectfully disagrees because representative claim 1 recites steps such as “receiving information of a plurality of transactions of a user, each transaction associated with at least one of a plurality of items.” It is clear from paragraph [0001] of the specification that the items are products, the stores sell said products, and the transactions for said products are purchases. It is also true that receiving information about these things is an abstract idea because it involves marketing and sales activities which are certain methods of organizing human activity.
For these reasons, the applicant’s arguments are not persuasive.

The examiner respectfully disagrees for two reasons: 
a.	First, the claims and specification nowhere recite filtering data. 
b.	Second, the Bascom court stated that “filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior.”
The Bascom court also stated that “the claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet”. Instead, the improvement in Bascom was in the “installation of a filtering tool at a specific location remote from the end-users, with customizable filtering features specific to each end user. This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server” and constituted a technology-based solution.
Now, unlike the filter in Bascom, the non-existent filter in the present invention is not placed in a specific location giving it an advantage over placement of filters in prior art systems. Further, the specification does not recite such an improvement nor does it provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. 
For these reasons, the applicant’s arguments are not persuasive.
III.	The applicant respectfully argues on pages 16-17 of the appeal brief that the claims are similar to Example 42 of the USPTO examples. In example 42, the claim recited converting information from a non-standardized format to a standardized format. 
The examiner respectfully disagrees that the claims are similar to example 42. In the present application, the claims do not recite anything about a standard format and the claims do not contain the language “remote users to share information in real-time in a standardized format regardless of the format in which the information was input by the user”. In addition, the claims do not recite converting data from a non-standardized format into a standardized format, such as was found in example 42. 
Finally, the MPEP at 2106.05(a) states “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” 
Accordingly, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement of converting information in a non-standardized format into a standardized format.
For these reasons, the applicant’s arguments are not persuasive.

The examiner respectfully disagrees that this is an improvement for purposes of 35 U.S.C. 101 which requires the “improvement” be to “the functioning of a computer or to any other technology or technical field.” Accordingly, “periodically confirming the availability of items on a list of items in a store, updating the list of items based on the item availability, and generating an optimized route from the user’s current location to each item in the updated list of items” is not a computer, it is not a technology, and it is not a technological field. In addition, even if said limitations recited such computers, technologies, or technical fields, it would not constitute an improvement to said concepts.
For these reasons, the applicant’s arguments are not persuasive.
V.	The applicant respectfully argues on page 18-19 of the appeal brief that “automatically generating an optimized route to each item on the updated list” is an improvement to the functioning of a computer. 
The examiner respectfully disagrees because “automatically generating an optimized route to each item on the updated list” (which is not even recited in the claims) does not reduce computer memory of prior ways to “automatically generating an optimized route to each item on the updated list” (and the specification is silent on such 
In addition, and most importantly, according to MPEP 2106.05, “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
In the final rejection, the examiner identified the “generating a route…” step as part of the abstract idea so it cannot furnish the basis for the inventive concept.
The examiner asserts the same two arguments presented in this section (lack of an improvement and being part of the abstract idea) towards the remarks on page 19 of the appeal brief regarding claims 9 and 18.
For these reasons, the applicant’s arguments are not persuasive.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        


Conferees:
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625  

/Vincent Millin/
Appeal Conference Specialist


                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.